RLEO IN
                                                                               'ST COURT OF APPEALS
                                                                                    HOUSTON, TEXAS

                                                                                M 1 0 2015
                              NO. 01-14-00880-CV                             rMa             °
                                                                             CHRISTOPHER A. PRINE
                                                                            OlEBK




                    IN THE COURT OF APPELS FOR THE
FIRST JUDICIAL DISTRICT OF TEXAS HOUSTON, TEXAS




  THEAOLA ROBINSON AND BENJI'S SPECIAL ACADEMY, INC
                     Appellants
                                             v.

  The Walt Disney Company; ABC Television Network, Inc.; CC Texas
             Holding Co., Inc.; and KTRK Television, Inc.
                               Appellees



             On appeal from the 234th Judicial District Court of
                           Harris County, Texas


             APPELLANTS MOTION TO EXTUND TIME TO FILE
                  COURT BRIEF 01-14-00880-CV


TO THE HONORABLE COURT:
Appellant asks the Court to extend the time to file the brief for case number 01-14-
00880-CV. Granting an extension will not prejudice The Walt Disney Company; ABC
Television Network, Inc.; CC Texas Holding Co., Inc.; and KTRK Television, Inc.

Appellants are Theaola Robinson and Benji's Special Education Academy, Inc;
Appellee is Walt Disney Company; ABC Television Network, Inc.; CC Texas Holding
Co., Inc.; and KTRK Television, Inc.

              This motion is filed as required by Texas Rule of Appellate Procedure26(a)

(1) and 35.1. The Court has the authority under TRAP 35.1 to extend the time for a party to

file a brief in the Court. Appellants' requests an additional ten days until June 19,2015 to
file court brief. Due to my daughter who had an accident today and sudden high blood

pressure issues that happen also on today concerning my son who is paralyzed from a recent

major stroke, I was not able to get the needed copies of the brief and mailedtimely.    I just

need time to clear the threatening situations in my family and copy the necessary number of

briefs and submit other required information to the court.

                                            PRAYER


       WHEREFORE, Appellants prays that Court grants the ten days extension to file

the brief with the Court.



                                                               THEAOLA ROBINSON
                                                                 5505 JENSEN DRIVE
                                                             HOUSTON, TEXAS 77028
                                                                PHONE: 832-250-4444


                              CERTIFICATE OF SERVICE


       In accordance with the Texas Rules of Appellate Procedure I certify

that a copy of this Motion for Rehearing Petition for Review of Writ of

Mandamus was served on Respondent KTRK Channel 13 through counsel

of record, Laura Lee Prather of Haynes & Boone by US. Mail certified mail,

via email, and facsimile on June 08,2015.



                                                                           Submitted,



                                                              THEAOLA ROBINSON
                                                                 5505 JENSEN DRIVE
                                                             HOUSTON, TEXAS 77028
                                                                PHONE: 832-250-4444
                                   NO. 01-14-00896-CV



                   IN THE COURT OF APPELS FOR THE
FIRST JUDICIAL DISTRICT OF TEXAS HOUSTON, TEXAS



  THEAOLA ROBINSON AND BENJI'S SPECIAL ACADEMY, INC
                                       Appellants
                                            v.

 The Walt Disney Company; ABC Television Network, Inc.; CC Texas
           Holding Co., Inc.; and KTRK Television, Inc.
                                        Appellees

             On appeal from the 234th Judicial District Court of
                                   Harris County, Texas

         APPELLANTS ORDER MOTION TO EXTEND TIME TO FILECOURT
                                         BRIEF



                ORDER ON APPELLANTS' MOTION TO EXTEND
                            TIME TO FILE COURT BRIEF

       Aftering considering Appellants THEAOLA ROBINSON and BENJI'S
SPECIALEDUCATIONAL ACADEMY, INC motion to extend the time for 10days until June
19,2015 to file the Court Brief:

GRANTS the motion to extend the time often (10) days to file the brief to the Court.

Signed on                               , 2015.


                                                                  JUDGE PRESIDING

APPROVED & ENTRY REQUESTED:
                                                                       •ctfully submitted,

                                                               TrfEAOLA ROBINSON
                                                                  5505 JENSEN DRIVE
                                                            HOUSTON, TEXAS 77028
                                                                 PHONE: 832-250-4444
                                          E STICKER AT TOP OF ENVELOPE TOiTHE Rl   H
                                          THEIRETURN' ADDRESS, FOLDAT DOTTEDiUNE .,


                                              miFiBDMJm                                                              U.S.^POSTAGE
         j./«"iil!4i#<iiH¥\HniViH«                                                                                         PAID
                                                                                                             111     HOUSTON.TX
                                                                                                                           77026
                                                                                                                         JUN 08,'15
                                                                                             UNITEDSTATES            •     AMOUNT
H0UST0N7TEXAS 77226-1535                                                                     POST&LSERV1CE




                                                                                                  1000
                                                                                                             77002
                                                                                                                          $8.55 2
                                                                                                                           00067578-12,

                                     7Q1M 212Q DDDD 22Q6 1833




                                                                                             RECEIVED
                                                                                       FIRSTCOURT OF APPEALS
                                                                                          HOUSTON, TEXAS

                                                                                           JUN 1 0 2015
                                                                                       i CHRISTOPHER A. PRINE

                                       GrmsroiDT«r7vrpiTne
                                         Clerk of the Court
                                       First Court of Appeals
                                         301 Fannin Street                                       MAIL RECEIVED
                                     Houston, Texas 77002-2066